At this term, came the defendant in error, and moved the Court to amend the record of the judgment in this Court, by the transcript from the Court below, by erasing James, and inserting Isaac, as the Christian name of the defendant in error, and by adding to the judgment in the Court below, the interest due on the judgment in that Court, from the time the same was rendered, to the time of the rendition of the judgment in this Court. The judgment in the Court below was for $200 debt, and $6.50 damages, and was so entered on affirmance in this Court, at December term, 1840. The motion was allowed, and the record accordingly amended; so that the judgment is now entered for $200 debt, and $22,50 damages.